Title: To Benjamin Franklin from Vergennes, 25 December 1782
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


Versailles 25 Xbre. 1782
J’ai l’honneur de vous envoyer, Monsieur, mes Depeches pour Mr. le Chevr de la Luzerne. Le pacquet est volumineux mais il renferme beaucoup de Duplicata.
Je voudrois pouvoir lui mander que notre Negociation est au meme point que la Votre, mais elle en est encore fort eloignée. Je ne puis meme prevoir quelle en sera l’issue, car les Difficultés naissent des facilités aux quelles nous nous sommes pretés. Il sera bon Monsieur, que vous en preveniez le Congrès pour le premunir contre tout ce qui peut arriver. Je ne desespere pas, j’espere plutot, mais tout est encore incertain.
J’ai l’honneur d’etre avec une parfaite Consideration M.
(signed) De Vergennes.
Copy of a Letter from his Excy. Count de Vergennes to B. Franklin Esqr.

